Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, 7, 9, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305) and Rice (US 20050036100).
With regard claim 1, ABDOLLAHI disclosed An interface device for a wearable visualization device, (abstract; fig 1-22) comprising: a head strap assembly (at least fig 1, the assembly configured to couple to a head of a user) configured to couple to a head of a user to secure the interface device to the head (abstract); an interface frame coupled to the head strap assembly and configured to directly couple to a housing of the wearable visualization device (at least the frame structure to receive and directly couple to 120; Examiner consider as an interface frame couple to a housing of the wearable visualization device) .
ABDOLLAHI lacks teaching: a mask coupled to the head strap assembly, wherein the mask comprises an inner surface having a plurality of crests and a plurality of troughs, wherein, in a fitted configuration of the interface device on the head of the user, the plurality of troughs of the inner surface is configured to rest on the head of the user such that the mask supports at least a portion of a weight of the interface device, and wherein, in the fitted configuration of the interface device, the plurality of crests of the inner surface does not rest on the head of the user such that the plurality of crests forms one or more fluid channels extending between the inner surface and the head of the user; a magnet supported on the interface frame, wherein the magnet enables the interface device to removably directly couple to the wearable visualization device. 
Sullivan teaching using one or more magnets to removably directly couple two structures/devices (col 9, lines 10-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (magnetic elements on both sides of structure) and modify to previous discussed structure (modified magnetic elements to both interface frame and the associated portion of wearable visualization device; so that allow for removably directly coupling) so as to further secure the modified structure without complicate tools and/or reduce the cost and/or keep the two parts engaged during the assembly/disassembly process. 
ABDOLLAHI in view of Sullivan lacks teaching: a mask coupled to the head strap assembly, wherein the mask comprises an inner surface having a plurality of crests and a plurality of troughs, wherein, in a fitted configuration of the interface device on the head of the user, the plurality of troughs of the inner surface is configured to rest on the head of the user such that the mask supports at least a portion of a weight of the interface device, and wherein, in the fitted configuration of the interface device, the plurality of crests of the inner surface does not rest on the head of the user such that the plurality of crests forms one or more fluid channels extending between the inner surface and the head of the user.
Rice teaches an interface device comprising: a mask coupled to the head strap assembly (abstract; at least fig 1-5), wherein the mask comprises an inner surface having a plurality of crests and a plurality of troughs (at least fig 1, fig 3, and fig 5; crests: ridge, projection, or highest points compare with the trough; trough: lowest point configured to rest on the head of a user; Examiner consider the surface can be seen from the inner view point is an inner surface), wherein, in a fitted configuration of the interface device on the head of the user, the plurality of troughs of the inner surface is configured to rest on the head of the user such that the mask supports at least a portion of a weight of the interface device (at least fig 2, fig 3, fig 5), and wherein, in the fitted configuration of the interface device, the plurality of crests of the inner surface does not rest on the head of the user such that the plurality of crests forms one or more fluid channels extending between the inner surface and the head of the user (at least fig 2, fig 3, fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (mask, modified head strap assembly and crests/troughs as discussed above) and modify to previous discussed structure (modified to the forward strap of ABDOLLAHI in view of Sullivan’s structure including the head strap assembly; and modification the interface device to engage with the mask with hinges; see also fig 2-5) so as to further provide more protection or visor function for the modified structure. 
With regard claim 2, modified ABDOLLAHI further disclosed the head strap assembly comprises a first head strap portion (see the following) comprising: a forward strap (at least fig 1, the strap portion before 136; Examiner consider as forward strap; see also the modification discussed in the claim 1); wherein the mask coupled to the forward strap (see the claim 1 modification) 
With regard claim 7, modified ABDOLLAHI further disclosed a visor removably coupled to the interface frame (at least 120/210 and/or and associated parts).
With regard claim 9, modified ABDOLLAHI further disclosed a plurality of support ribs (at last fig 2, the long raised piece along the inner portion of 112; no label; that extend from the interface frame and that are configured to engage the wearable visualization device) that extend from the interface frame and that are configured to engage a plurality of support grooves (at least fig 2; and/or fig 18 shows plurality of support grooves) of the wearable visualization device to support the wearable visualization device on the interface frame (at least fig 1).  
With regard claim 25, modified ABDOLLAHI further disclosed in the fitted configuration of the interface device, the plurality of troughs of the inner surface is configured to rest on a forehead of the user, a scalp of the user, or both (see the modification by Rice as discussed above).
Claims 10, 15-17, 22, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305) and Mullins (US 20170177941).
With regard claim 10, ABDOLLAHI disclosed An augmented reality, virtual reality, and/or mixed reality (AR/VR) system, (abstract; fig 1-22) comprising: an interface device (at least fig 2, see following discussion), comprising: a head strap assembly configured to couple to a head of a user (at least fig 1, the assembly configured to couple to a head of a user); and an interface frame (at least the frame structure to receive/couple to 120; Examiner consider as an interface frame); and a wearable visualization device (at least fig 2, the wearable visualization device including 120, 210 and associated parts as discussed in the following rejection) comprising: a housing configured to removably couple to the interface frame (at least the frame structure to receive and couple to 120; Examiner consider as an interface frame couple to a housing of the wearable visualization device); a display extending from the housing and configured to display virtual images (paragraph [69]-[73]), wherein the display is configured to cover a line of sight of eyes of the user in an engaged configuration of the wearable visualization device on the interface frame to enable the user to view the virtual images (paragraph [69]-[73]; see also fig 3, fig 21).
ABDOLLAHI lacks teaching: the interface frame comprising a first plurality of magnets; a second plurality of magnets coupled to the housing and configured to removably couple the housing to the interface frame to transition the wearable visualization device between a disengaged configuration and the engaged configuration, wherein the first plurality of magnets magnetically couples to the second plurality of magnets to retain the wearable visualization device on the interface device in the engaged configuration.
Sullivan teaching using one or more magnets, on both sides with first and second plurality of magnets, to removably couple two structures/devices (col 9, lines 10-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (magnetic elements on both sides of structure with first and second plurality of magnets) and modify to previous discussed structure (modified magnetic elements to both interface frame and the associated portion of wearable visualization device; where is portion both parts are overlapping) so as to have (ABDOLLAHI in view of Sullivan): the interface frame comprising a first plurality of magnets (on the portion couples to the housing); a second plurality of magnets coupled to the housing (on the locations couple to the frame portion) and configured to removably couple the housing to the interface frame to transition the wearable visualization device between a disengaged configuration and the engaged configuration (see the primary art’s fig 2-3; and Sullivan’s fig 3-4), wherein the first plurality of magnets magnetically couples to the second plurality of magnets to retain the wearable visualization device on the interface device in the engaged configuration (see the primary art’s fig 2-3; and Sullivan’s fig 3-4).
The motivation to modify the discussed magnets structure with the current feature is to further secure the modified structure without complicate tools and/or reduce the cost and/or keep the two parts engaged during the assembly/disassembly process.
ABDOLLAHI in view of Sullivan lacks teaching: the display is configured to cover lines of sight of both eyes of the user.
Millins teaches: a system comprising: the display is configured to cover lines of sight of both eyes of the user (paragraph [112]-[114] ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using tow displays for tow eyes) and modify to previous discussed structure (modified the concept to the above ABDOLLAHI in view of Sullivan’s structure to have dual display devices on both sides) so as to further provide better vision or viewing experience for the modified structure. 
With regard claim 15, modified ABDOLLAHI further disclosed the interface device comprises a visor having protrusions (at least fig 18; the protrusions formed on the edge of 1800), wherein the protrusions are configured to engage with respective apertures (at least fig 2, the apertures formed on edges of the interface frame) formed within the interface frame to couple the visor to the interface frame (see fig 1 or fig 2).
With regard claim 16, modified ABDOLLAHI further disclosed a set of plugs (at least fig 2, the structure on, at least four sides/edges of the frame, to fill the holes shown on edges of the structure in fig 18; Examiner consider as a set of plugs) configured to couple to the interface frame to block access to the protrusions. Examiner’s note: plugs (https://www.thefreedictionary.com/plug)
With regard claim 17, modified ABDOLLAHI further disclosed a mask (at least fig 10; the structure which can cover user’s face; Examiner consider as mask) having a plurality of protrusions (at least 132A/B), wherein the plurality of protrusions is configured to engage with a plurality of apertures (the apertures to receive 132A/B) formed within the head strap assembly to removably couple the mask to the head strap assembly (at least fig 10).
With regard claim 22, the modified ABDOLLAHI further disclosed the interface frame comprises a lip comprising the first plurality of magnets coupled thereto (at least ABDOLLAHI’s fig 2 shows an edge portion of the interface frame engages with the visualization device; the “edge portion” examiner consider as the lip; The edge portion was modified with magnets as discussed above), wherein the housing comprises a panel (at least fig 2, at least the flat portion overlap/engage with the lip portion; the panel portion was the portion modified with magnet as discuss above) having the second plurality of magnets coupled thereto (see also the claim 10 rejections), and wherein the panel is configured to translate along the lip to enable (at least fig 2-3) the wearable visualization device to transition from the disengaged configuration to the engaged configuration and to effectuate alignment of the first plurality of magnets with the second plurality of magnets (at least fig 2; see also Sullivan’s fig 2-4 which was modified to the primary art). 
 With regard claim 24, the modified primary art further disclosed the second plurality of magnets is positioned within an interior of the housing (at least Sullivan’s fig 2-4). Examiner’s note: the recess portion and/or the portion can’t been seen from the outside appearance; Examiner consider as “interior of the housing”.
Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305) and Mullins (US 20170177941) and XU (US WO2018113081A1).
With regard claim 13, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for (as a whole structure): the head strap assembly comprises a first head strap portion and a second head strap portion that are pivotably coupled to one another via knobs, wherein the knobs are configured to retain the first head strap portion in a plurality of discrete angled orientations relative to the second head strap portion.
Xu further teaches: the head strap assembly comprises a first head strap portion and a second head strap portion (at least fig 2-3; the strap portions in front and rear) that are pivotably coupled to one another via knobs (at least fig 3; when adjust by 30, both first and second head strap portions will change the inner size/dimension; and also change the direction; Examiner consider the first and second head strap portions are also pivotably coupled to one another), wherein the knobs are configured to retain the first head strap portion in a plurality of discrete angled orientations relative to the second head strap portion (see fig 3). Examiner’s note: (pivot; https://www.thefreedictionary.com/pivot)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (first/second strap portions and knobs) and modify to previous discussed structure so as to further secure the modified structure to the user. 
 With regard claim 14, modified ABDOLLAHI, as discussed in the above claim, further disclosed an adjustment assembly (at least fig 5 and associated parts as discussed in the following rejection) coupled to the second head strap portion, wherein the first head strap portion and the second head strap portion collectively form an inner circumference of the head strap assembly (fig 2-3), and wherein actuation of the adjustment assembly adjusts a size of the inner circumference (at least fig 3).
Claims 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305), Rice (US 20050036100) and Barry (US 20170290964)
With regard claim 21, Modified ABDOLLAHI further teaches the magnet is within a pocket of the structure (where the magnet located; see Sullivan’s Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using a pocket space to receive the magnet) and modify to previous discussed structure so as to further secure the magnet on the modified structure. 
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the magnet is hermetically sealed within the pocket of the interface frame.
Barry further teaches: the magnet is hermetically sealed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using the technology of hermetically sealed) and modify to previous discussed structure (Apply to the previous modified magnet in the pocket recess) so as to further protect the modified structure. 
Claims 4-5, are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305), Rice (US 20050036100) and XU (US WO2018113081A1).
With regard claim 4, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for (as a whole structure) the head strap assembly comprises a second head strap portion comprising: a rearward strap; a plurality of adjustment straps movably coupled to the rearward strap and coupled to the forward strap; and an adjustment assembly coupled to the rearward strap and the plurality of adjustment straps, wherein the adjustment assembly is configured to translate the plurality of adjustment straps along the rearward strap to adjust a circumferential dimension of the head strap assembly.
Xu art further teaches: the head strap assembly comprises a second head strap portion (discussed in the following) comprising: a rearward strap (at least 20 and associated parts as discussed in the following rejection); a plurality of adjustment straps (at least fig 3, the adjustment straps on both side of 20) movably coupled to the rearward strap and coupled to the forward strap (at least fig 3); and an adjustment assembly (see fig 5) coupled to the rearward strap and the plurality of adjustment straps, wherein the adjustment assembly is configured to translate the plurality of adjustment straps along the rearward strap to adjust a circumferential dimension of the head strap assembly (at least fig 5; abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (rearward/forward and adjustment straps) and modify to previous discussed structure (modified to the Primary art’s strap structure, with a front and a rear section and the strap portion is still pivotably coupled to the Primary art’s frame) so as to further secure the modified structure. 
 With regard claim 5, modified ABDOLLAHI further disclosed each adjustment strap of the plurality of adjustment straps comprises an elongated slot (the slot shows in fig 4-5) formed therein, wherein the rearward strap comprises a plurality of flexible guard flaps (at least 20) extending therefrom, wherein the plurality of flexible guards flaps is configured to extend along the plurality of adjustment straps to cover at least a portion of the elongated slot of each adjustment strap of the plurality of adjustment straps (at least fig 3, fig 1). Examiner’s note: (flap: https://www.thefreedictionary.com/flap)
Claims 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305), Mullins (US 20170177941) and further in view of Barry (US 20170290964)
With regard claim 23, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the magnet is hermetically sealed within the lip.
Barry further teaches: the magnet is hermetically sealed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using the technology of hermetically sealed) and modify to previous discussed structure (Apply to the previous modified magnet in the previous discussed lip) so as to further protect the modified structure. 
Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABDOLLAHI (US 20130222235) in view of Sullivan (US 10133305), Rice (US 20050036100)  and XU (US WO2018113081A1) and further in view of Clement (US 20160313790).
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for comprising pivoting knobs pivotably coupling the first head strap portion to the second head strap portion such that the first head strap portion is configured to rotate about an axis of the pivoting knobs relative to the second head strap portion.
Clement further teaches: pivoting knobs pivotably coupling the first head strap portion to the second head strap portion such that the first head strap portion is configured to rotate about an axis of the pivoting knobs relative to the second head strap portion (at least the knob shown in fig 1 and/or fig 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (knob structure allows for pivoting) and modify to previous discussed structure so as to further improve the wearing process for the modified structure. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Further, the Applicant submits that Sullivan is insufficient to remedy the deficiencies of Abdollahi set forth above with respect to amended independent claim 1. Indeed, Sullivan appears to be completely silent with regard to the aforementioned subject matter. As such, the Applicant submits that Abdollahi, alone or in hypothetical combination with Sullivan, fails to teach or suggest each and every element recited by amended independent claim 1.” (pages 6-11).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
With respect to the Applicants’ remarks that, “For example, as amended, independent claim 10 recites, inter alia, "a wearable visualization device, comprising: a housing configured to removably couple to the interface frame; a display extending from the housing and configured to display virtual images, wherein the display is configured to cover lines of sight of both eyes of the user in an engaged configuration of the wearable visualization device on the interface frame to enable the user to view the virtual images." (Emphasis added.) Indeed, the Applicant submits that the hypothetical combination of Abdollahi and Sullivan does not teach or suggest at least these features. As such, the Applicant submits that Abdollahi and Sullivan are insufficient to establish aprimafacie case of obviousness with respect to amended independent claim 10 and the claims dependent therefrom. Accordingly, the Applicant respectfully requests withdrawal of the corresponding rejection under 35 U.S.C. § 103.” (pages 11 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841